CONCURRING OPINION
Bland, Judge:
It is with considerable reluctance that I feel compelled to agree with the conclusion reached by this court in reversing and remanding the judgment of the trial court. This action results in a regrettable anomaly. After studying carefully the legislative history, I do not have the slightest doubt that when Congress framed subdivision (b) of paragraph 1115, it intended to include therein the particular kind of merchandise here involved.
*227Courts Rave frequently said that the intent of the law was the law and that the master rule of construction was to so construe statutory language that it reflected the intent of the legislature. Of course, there are limitations to this rule. Some language must be found in the statute that calls for construction before its plain meaning can be ignored. United States v. Stone & Downer Co., 274 U. S. 225. Phrases like that here involved have been so frequently construed by this and other courts that their meaning and effect is clear — no ambiguity exists. It is well settled that we cannot go to the legislative history of a statutory provision to produce ambiguity. Railroad Commission of Wisconsin et al. v. Chicago, Burlington & Quincy Railroad Company, 257 U. S. 563, 589. If any force is to be given to this line of cases, I know of no place where it fits better than in the decision of the issue at bar. When Congress wrote the provision it knew of the long line of holdings by this court which requires a conclusion that there must have existed a preexisting wool felt before the hat bodies could be classified under the disputed paragraph. Notwithstanding this fact, Congress deliberately used the phrase “manufactured wholly or in part of wool felt.”
I am inclined to believe that the Supreme Court of the United States, as presently constituted, might take a different view of this case, but to do so it would have to ignore the decisions cited and discussed herein by the late Presiding Judge Graham. Since the opinion delivered by Chief Justice Taft in United States v. Stone & Downer .Co., 274 U. S. 225, there has been a growing tendency of the courts of this country generally, including the Supreme Court, to liberalize the rule as to what you may consult and what extrinsic facts you may consider in an effort to arrive at the intent of Congress.